Citation Nr: 0520527	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess or 20 percent for 
a left shoulder condition, post distal left clavicle 
resection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk






INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
February 1955 to December 1958 and from July 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the veteran's claim for an 
increased rating for the service-connected left shoulder 
disorder.

In a January 2005 Informal Hearing Presentation, the 
veteran's representative appears to raise a claim of service 
connection for a right shoulder disorder and for a scar of 
the left shoulder.  As these issues have not been developed 
or adjudicated for appellate review, the Board does not have 
jurisdiction over these issues.  The issues are therefore, 
referred to the Agency of Original Jurisdiction for 
appropriate action.


FINDINGS OF FACT

The veteran's service-connected residuals of a resection of 
the distal left clavicle are manifested by complaints of pain 
and weakness, and limitation of motion which is greater than 
25 degrees from the side.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
service-connected post distal clavicle resection.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5201, 5202, 5203 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.

The Board is satisfied that the RO met VA's duty to notify 
the appellant of the evidence necessary to substantiate his 
claim by the required "duty to assist" letter sent to the 
veteran in December 2002.  By this letter, the RO notified 
the veteran of exactly which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Apr. 14, 2005).  In this letter, the veteran 
was also advised to submit additional evidence in support of 
his claim.  The Board finds that this instruction is 
consistent with 38 C.F.R. § 3.159(b)(1), requiring that VA 
request a claimant to provide any evidence in his or her 
possession that pertains to a claim.  The RO sent the 
required VCAA letter to the veteran before the issuance of 
the rating decision as is statutorily required.  Moreover, 
the RO has satisfied its duty to assist the veteran.  The RO 
has obtained the veteran's service records and has scheduled 
him for two examinations for rating purposes.  

In sum, the Board finds that no prejudice to the veteran will 
result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

   Disability Evaluation for a Left Shoulder Condition, Post 
Left Clavicle Resection

Factual Background

The veteran's service medical records show that he complained 
of left shoulder pain beginning in 1968.  He subsequently 
underwent excision of the distal 1/2 of the left clavicle in 
January 1969.  Following service, the veteran underwent VA 
examination and X-ray studies of the left shoulder in August 
1970.  His x-ray studies showed an absence of the outer 1/3 
of the left clavicle and his range of motion was limited only 
on over-head extension which was accomplished to 170 degrees.

By way of a rating action dated in September 1970, the 
veteran was granted service connection for resection of the 
distal left clavicle.  The RO assigned a 20 percent rating, 
effective from May 1970.  This rating has remained in effect 
to date.

In August 2002, the veteran filed a claim for an increased 
rating for his service-connected left shoulder disorder.  In 
connection with the claim, the RO scheduled the veteran for a 
VA examination in December 2002.  On examination, the veteran 
complained of constant left shoulder pain which increased 
when he tried to lift his arm above his shoulder or when he 
tried to lift something in his hand by lifting up.  Physical 
examination of the left shoulder revealed no wasting, 
ecchymosis, edema, or erythema.  His left shoulder biceps 
strength was equal to the right.  He had a full active range 
of motion, but he had pain with elevation of his left arm 
above 90 degrees elevation at 90 degrees adduction.  
Elevation against resistance below 90 degrees resulted in a 
painful response.  There was pain to palpation in the 
supraspinatus and subclavicular tendon areas.  The examiner 
diagnosed left shoulder tendonitis with bursitis.  X-ray 
studies of the left shoulder reveals that the veteran's 
distal clavicle had been resected.

In November 2003, the veteran testified before an RO hearing 
officer that his service-connected left shoulder disability 
is more disabling than reflected in the 20 percent rating 
currently assigned.  He reported having problems lifting 
things and he also complained of pain in the shoulder.

The veteran underwent a VA fee basis examination in January 
2004.  Physical examination of the left shoulder revealed 
flexion to 135 degrees with complaints of pain, extension to 
40 degrees, abduction to 130 degrees with complaints of pain, 
adduction to 30 degrees, external rotation to 60 degrees and 
internal rotation to 35 degrees.  The examiner stated that 
passive motion was not found to be different than active 
motion in terms of abduction and flexion.  The examiner 
diagnosed chronic left shoulder pain; status post resection 
of the distal clavicle, approximately 4 cm; and possible 
rotator cuff tear with infraspinatus muscle atrophy.  The 
examiner stated that in terms of functional problems, his 
diagnosis and physical findings were compatible with 
difficulty lifting away from the body using the muscles 
around the left shoulder.  The examiner also noted that the 
veteran had some limitation of motion which would make 
overhead activities difficult, particularly combined with 
some of the muscular weakness.

The veteran asserted on his March 2004 substantive appeal 
that he had loss of muscle strength and that he had problems 
lifting any weight above his waist.


 Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's left shoulder disorder involves his minor upper 
extremity.  The RO has assigned a disability rating of 20 
percent for this condition under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  Under this code a 20 percent rating is 
assigned for dislocation or nonunion with loose movement of 
the clavicle or scapula.  This is the highest rating 
assignable under this code.  

In adjudicating the claim for an increase rating, the Board 
finds that Diagnostic Code 5201 is also for application.  
Under this code a 30 percent rating is assigned when the 
minor arm is limited to 25 degrees from the side.  
Examinations in 2002 and 2004 do not show that the veteran's 
left arm motion is limited to 25 degrees from the side.  On 
examination he had 130 degrees of abduction with complaints 
of pain.  Even taking into consideration functional loss due 
to pain, the veteran does not meet the schedular criteria for 
the next higher rating of 30 percent based on loss of motion 
of the arm.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.  In this respect, examination in 
January 2004 revealed that the veteran's passive motion was 
no different than active motion in terms of abduction and 
flexion.  In stating this, the examiner noted that the 
veteran's limitation was the result of his pain tolerance.

As to applying the veteran's service-connected disability to 
other Diagnostic Codes, the Board notes that there is no 
medical evidence in the record that establishes that the 
veteran's service-connected left shoulder is ankylosed and 
thus application of Diagnostic Code 5200 is not appropriate.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  Additionally, 
there is no evidence that the veteran has an impairment of 
the humerus to warrant consideration of Diagnostic Codes 
5202.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202.

While the Board is sympathetic with the veteran's condition, 
there is no Diagnostic Code which would afford him a higher 
rating.  The Board notes that the veteran's complaints of 
pain, muscle weakness and limitation of motion of the left 
shoulder is contemplated in the 20 percent rating currently 
assigned.  Thus, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a higher disability rating for a left 
shoulder condition, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case 


because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim for a rating in excess of 20 percent for a left 
shoulder condition, post left clavicle resection, is denied.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


